Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 13, 2019

The Court of Appeals hereby passes the following order:

A19A2092. NAKIA DORSEY v. THE STATE.

      In May 2014, Nakia Dorsey was indicted for two counts of false imprisonment,
two counts of sexual battery, and one count of simple battery. The trial court
subsequently granted Dorsey’s plea in bar and motion to dismiss each of the counts
of the indictment. On appeal, this Court affirmed the dismissal of the sexual battery
and simple battery counts, but reversed the dismissal of the false imprisonment
counts. State v. Dorsey, 342 Ga. App. 188 (802 SE2d 61) (2017).
      After remand, Dorsey filed another plea in bar, motion for discharge and
acquittal, and motion to dismiss the false imprisonment counts with prejudice based
on state and federal speedy trial rights. The trial court denied his plea in bar and
motion to dismiss on April 26, 2018. Dorsey filed a notice of appeal of the that order
on April 30, 2018. On that same day, after the trial court informed Dorsey that his
case would proceed to trial, Dorsey entered a plea of guilty to the false imprisonment
counts. The instant appeal involves the April 26 order denying Dorsey’s plea in bar
and motion to dismiss. The State has filed a motion to dismiss the appeal.
      In Sosniak v. State, 292 Ga. 35, 40 (2) (734 SE2d 362) (2012), the Supreme
Court held that an order denying a pre-trial constitutional speedy trial motion is not
directly appealable and that a defendant thus must follow the OCGA § 5-6-34 (b)
interlocutory appeal procedures to obtain immediate appellate review of such an
order. See also Stevens v. State, 292 Ga. 218, 218-219 (734 SE2d 743) (2012).
Dorsey’s failure to follow the required appellate procedure deprives us of jurisdiction.
      Furthermore, having voluntarily entered a guilty plea, Dorsey has waived his
right to assert speedy trial issues on appeal. See Wallace v. State, 288 Ga. App. 480,
480-481 (654 SE2d 442) (2007); Griffin v. State, 278 Ga. 669 (604 SE2d 155) (2004).
Under these circumstances, Dorsey’s direct appeal is moot. See OCGA § 5-6-48 (b)
(3) (providing for dismissal of an appeal when the questions presented have become
moot).
      Accordingly, the State’s motion to dismiss is GRANTED, and this appeal is
hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/13/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.